FILED
                             NOT FOR PUBLICATION                            AUG 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



THOMAS DALE MORGAN,                              No. 11-17419

               Plaintiff - Appellant,            D.C. No. 2:10-cv-01584-PGR

  v.
                                                 MEMORANDUM *
CORRECTIONS CORPORATION OF
AMERICA; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Paul G. Rosenblatt, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       California state prisoner Thomas Dale Morgan appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that

defendant Turner failed to protect him from an attack by other inmates. We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal for failure to exhaust administrative remedies. Wyatt v. Terhune, 315

F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly dismissed Morgan’s action without prejudice

because Morgan did not properly exhaust his administrative remedies prior to

filing suit. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that

“proper exhaustion” is mandatory and requires adherence to administrative

procedural rules); Akhtar v. Mesa, 698 F.3d 1202, 1211 (9th Cir. 2012) (a

grievance must give prison officials notice of the nature of the wrong for which

redress is sought). Moreover, Morgan failed to show that administrative remedies

were effectively unavailable to him. Cf. Sapp v. Kimbrell, 623 F.3d 813, 822 (9th

Cir. 2010) (exhaustion is not required where administrative remedies are

“effectively unavailable”).

      AFFIRMED.




                                         2                                      11-17419